Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Claims 1-3, 5, 8-14, 16-17, 19-24 and 27-29 are pending and examined herein on the merits.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14 19-21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (USPGPUB 20160152994, effectively filed April 13, 2006) in view of Jurick and Rollins (2007 Fungal Genetics and Biology 44:521-530), in view of Koch et al (2106 PLOS Pathogens 1-22), in view of Altaba et al (PGPUB20070009530).
The claims are drawn to a pathogen-resistant plant, a method of making a pathogen-resistant plant, an isolated nucleic acid, a host cell, all comprising a heterologous expression cassette comprising a promoter operably linked to a polynucleotide that inhibits expression of a fungal pathogen gene wherein the fungal pathogen gene is selected from a group including Sac1, wherein the pathogen is selected from Botrytis, Verticillium or Sclerotinia.
The claims are drawn to the above wherein the polynucleotides are present within liposomes and wherein the polynucleotides are sprayed onto the plant for delivery.
Ren et al teach the expression cassette and transformed plant comprising the expression cassette comprising SEQ ID NO:30 which is MiR159A for the purpose of pest resistance (see claims 1, 8, 10 and 16) wherein the nucleic acid is 21 nucleotides long, operably linked to a promoter, wherein Ren et al specifically mention Sclerotinia resistance.
Ren et al do not teach liposomes or spraying the polynucleotides onto the plant for delivery nor Does Ren et al specifically mention the instant genes directly.
Jurick and Rollins identify the SAC1 gene as being particularly important for pathogenicity of Sclerotinia sclerotiorum after observing the effects of knocking out the gene as instantly claimed in the instant application (see particularly figures 1a and 4, for example).
Koch et al teach administering RNAi-based control of Fusarium by spraying the polynucleotides onto plants and showed that the plant did indeed uptake the molecules (see Figure 2 at least).
Altaba et al teach the delivery of dsRNA molecules into plants using liposomes, a tool in the art known for said delivery (see 3rd paragraph under “Synthesis of dsRNA”).
Given the state of the art and the disclosures by Ren et al, Jurick and Rollins, Koch et al and Altaba et al, it would have been obvious to use liposome delivery for dsRNA molecules as taught by Altaba et al in a spray application taught by Koch et al in a process for conferring fungal resistance in plants as taught by Koch et al, in the method of Ren et al targeting the gene taught by Jurick and Rollins.
Claims 5, 16-17, 22-23 and 28-29 are objected to for depending from independent claims but would be allowable if rewritten in independent form.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663